                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

TAMMIE WASHINGTON,                       §
                                         §
            Plaintiff,                   §
                                         §
V.                                       §         No. 3:18-cv-1870-K
                                         §
JP MORGAN CHASE BANK, N.A.,              §
MORTGAGE ELECTRONIC                      §
REGISTRATION SYSTEMS, INC.,              §
                                         §
            Defendant.                   §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated January 18, 2019, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED.

      Signed February 12th, 2019.


                                         _____________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
